297 F.2d 836
WEICKER TRANSFER & STORAGE COMPANYv.Robert W. CADDES, Trustee in Bankruptcy.In the Matter of CENTENNIAL TRUCK LINES, INC., a ColoradoCorporation, Bankrupt.
No. 6912.
United States Court of Appeals Tenth Circuit.
Jan. 12, 1962.

Appeal from the United States District Court for the District of Colorado.
Dayton Denious, Denver, Colo., for appellant.
Alvin J. Meiklejohn, Jr., Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of counsel.